Citation Nr: 0212605	
Decision Date: 09/20/02    Archive Date: 09/26/02

DOCKET NO.  00-03 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania



THE ISSUE

Entitlement to service connection for a claimed right ear 
hearing loss.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

L. Cryan, Associate Counsel



INTRODUCTION

The veteran had active service from December 1942 to December 
1945. 

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a September 1999 rating decision by the RO. 

The case was remanded by the Board to the RO in March 2001 
for additional development of the record.

In an April 2002 rating decision, the RO granted service 
connection for hearing loss, left ear, postoperative mastoid 
surgery.  In addition, service connection for tinnitus, left 
ear was also granted.  Entitlement to service connection for 
a right ear hearing loss remained denied.


FINDINGS OF FACT

1.  The veteran has not submitted competent medical evidence 
to show that he has a current right ear hearing loss that was 
incurred as a result of noise exposure and/or right ear 
infections during service.  The competent evidence does not 
otherwise show right ear hearing loss related to any in-
service occurrence or event.

2.  There is no evidence of sensorineural hearing loss in 
service nor is it clinically demonstrated within 1 year 
following service separation.


CONCLUSION OF LAW

A right ear hearing loss disability is not shown to be 
incurred in or aggravated by the veteran's active duty 
service, nor may sensorineural hearing loss be presumed to 
have been incurred therein. 38 U.S.C.A. §§ 1101, 1110, 1112, 
1113 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.385 (2002).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran essentially asserts that service connection is 
warranted for a bilateral hearing loss that was incurred 
during service.  In the veteran's January 1999 claim of 
service connection, he reported that he had surgery on his 
left ear during service.  More specifically, the veteran 
maintained that in the early part of 1943 at Lowry Field in 
Denver, Colorado, he was hospitalized for 13 weeks for an ear 
problem, during which time he was operated on for a 
mastoidectomy, left ear.  The RO's attempts to obtain these 
records were unsuccessful.  Service medical records were 
apparently destroyed at the fire at the National Personnel 
Records Center in 1973.  U.S. Army records of the Office of 
the Surgeon General do not reveal any treatment for the ears.

The veteran was afforded a VA audio examination in April 
1999.  A mild conductive/mixed hearing loss was noted in the 
right ear, and a moderately severe to severe mixed hearing 
impairment was noted in the left ear.  The examiner did not 
provide an opinion as to the etiology of the hearing loss.  

Service connection for bilateral hearing loss was initially 
denied by rating decision dated September 1999.  The RO 
determined that the claimed left ear condition was not shown 
in service.  

The veteran timely appealed that determination.  In February 
2000, the veteran submitted a statement regarding the claimed 
hearing loss.  The veteran reported that he was bothered by 
earaches and drainage in grade school and Jr. High, but by 
the 10th grade, everything had leveled off, until he was 
inducted into service.  The veteran reported that he was 
thereafter hospitalized and that a mastoidectomy was 
performed.  The veteran further noted that he was again 
bothered by ear aches and drainage after service.

In a March 2001 remand, the Board noted that additional 
development was necessary prior to an equitable decision on 
the merits, including affording the veteran another VA 
audiological examination to determine the etiology of the 
claimed hearing loss.  

The veteran was afforded another VA audiological and ear 
disease examination in April 2002.  The examiner noted that 
an extensive review of the veteran's clinical history 
revealed that he worked as a photographer in the military, 
during which time he reported no noise exposure.  He did 
however report occasional ear infections, which he was 
apparently not treated for.  The veteran also noted one 
episode of spontaneous bleeding from the left ear, which 
occurred during a flight.  The episode resolved spontaneously 
without treatment soon after the flight and no medical 
evaluation was obtained at that time.  The examiner also 
noted that the veteran developed a severe infection in his 
left ear in 1943, requiring a mastoid surgery.  

The veteran reported that since service, he had had 
intermittent drainage from his left ear several times per 
year, which he treated with Cortisporin Otic suspension with 
good results.  The veteran reported noticing gradual, 
progressive hearing loss and tinnitus in both ears since the 
1960's.  The veteran has worn a hearing aid in the left year 
for 15 years.  

On physical examination, the right ear revealed a normal 
auricle and mastoid prominence.  The ear canal was clear.  
The tympanic membrane was intact with evidence of 
tympanosclerosis mostly in the anterior portion of the 
tympanic membrane.  There was no evidence of middle ear 
fluid.  There was no active infection in the right ear.  In 
the left ear, he had a dry perforation in the posterior half 
of his tympanic membrane with tympanosclerosis involving the 
tympanic membrane remnant.  There was no active drainage at 
the time of examination.  The malleus and the portion of the 
incus and stapes were visualized and appeared to be mostly 
intact.  His ear canal was otherwise clear, and his auricle 
was normal to examination.  He had depression in the mastoid 
consistent with prior mastoid surgery.  His Weber lateralized 
to the left ear with positive Rinne in the right ear using 
the #512 tuning fork.  He reversed his #512 tuning fork in 
the left ear, but had a positive Rinne with a #1024 tuning 
fork.

Review of the audiogram showed pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
35
40
45
50
LEFT
70
60
70
75
75

Mild-to-moderate mixed hearing loss in the right ear was 
noted with a conductive gap of 5-10 dB.  He had good speech 
recognition in the right ear.  In the left ear, he had a 20-
45 dB conductive component in the low frequencies.  The 
speech recognition score was 92% in the left ear and 96 
percent in the right ear.  

The examiner opined, based on a review of the clinical 
history, audiometric testing and the physical examination, 
that it was likely that the hearing loss in the left ear was 
related to the ear infection that he developed during 
service, as well as the surgery that he had in 1943.  The 
examiner further noted that the residual hearing loss was 
secondary to both scarring as well as the residual 
perforation in the tympanic membrane on the left side.  The 
examiner also noted, however, that there was evidence of 
hearing loss related to normal aging in both ears.  

In the right ear, the examiner opined that the hearing loss 
was likely to be secondary to prior ear infections, which he 
may or may not have noticed during service.  The examiner 
pointed out that the veteran did not report any surgery in 
his right ear or that he received treatment for ear 
infections in the right ear.  Specifically, the examiner 
noted that the left mastoidectomy would only result in 
conductive or mixed hearing loss in the left ear, not 
bilateral hearing loss.  Finally, the examiner pointed out 
that there was evidence of scarring in the left ear, that 
would be consistent with his hearing levels in that ear.  

In an April 2002 rating decision, service connection for a 
left ear hearing loss, postoperative mastoid surgery was 
granted.  As such the only issue left on appeal and before 
the Board is entitlement to service connection for a right 
ear hearing loss.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 2002).  If a 
chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(2002).  However, continuity of symptoms is required where 
the condition in service is not, in fact, chronic or where 
diagnosis of chronicity may be legitimately questioned.  38 
C.F.R. § 3.303(b) (2002).

In addition, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
1991 & Supp. 2002); 38 C.F.R. § 3.303(d) (2002).  The Board 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
case, or whether the preponderance of the evidence is against 
the claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In addition to the regulations cited above, for purposes of 
applying the laws administered by VA, impaired hearing will 
be considered to be a disability when the auditory threshold 
in any of the frequencies of 500, 1,000, 2,000, 3,000, or 
4,000 Hertz (Hz) is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies of 
500, 1,000, 2,000, 3,000, or 4,000 Hz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2002).  
Further, to establish service connection for a hearing loss 
disability, the veteran is not obliged to show that his 
hearing loss was present during active military service.

However, if there is insufficient evidence to establish that 
a claimed chronic disability was present during service, the 
evidence must establish a nexus between his current 
disability and his inservice exposure to loud noise.  See 
Godfrey v. Derwinski, 2 Vet. App. 352 (1992).  Moreover, with 
certain enumerated disorders such as sensorineural hearing 
loss, service incurrence may be presumed if the disease is 
manifested to a degree of 10 percent or more within one year 
after the date of separation from service.  38 U.S.C.A. §§ 
1101, 1112, 1113 (West 1991 & Supp. 2002); 38 C.F.R. §§ 
3.307, 3.309 (2002).

In this case, the evidence clearly shows that the veteran has 
"impaired hearing" in the right ear for VA disability 
purposes, according to 38 C.F.R. § 3.385 (2000).  However, 
the medical evidence of record does not show that the right 
ear hearing loss is likely due to noise exposure during 
service, or that it is likely due to right ear infections 
suffered during service.  More specifically, the veteran 
reported that he had ear infections dating back to childhood, 
but did not reference any treatment for right ear infections 
during service.  Moreover, the veteran noted that he was not 
exposed to acoustic trauma during service.  Even if he was, 
recent examination has suggested that the defective hearing 
is consistent with infections and the aging process, not 
acoustic trauma.

Importantly, the Board is aware that the veteran's service 
medical records are unavailable for review.  In cases where 
the veteran's service medical records are unavailable through 
no fault of the claimant, there is a heightened obligation to 
advise the veteran to obtain other forms evidence in support 
of his claim.  In addition, there is a heightened duty  to 
consider the benefit of the doubt rule in such cases.  O'Hare 
v. Derwinski, 1 Vet. App. 365 (1991).  The heightened duty to 
advise the veteran in developing facts pertinent to his claim 
under the provisions of 38 U.S.C.A. § 5107(a) in a case where 
service medical records are presumed destroyed includes the 
obligation to search for alternative medical records.  Moore 
v. Derwinski, 1 Vet. App. 401 (1991).  Where the claimant's 
service medical records have been destroyed or lost, the 
Board is under a duty to advise the claimant to obtain other 
forms of evidence, such as lay testimony.  Dixon v. 
Derwinski, 3 Vet. App. 261 (1992).  As noted hereinabove, 
however, the veteran did not assert that he was treated for 
right ear infections during service and did not contend that 
he was exposed to acoustic trauma during service.  

The Board notes that the examiner in April 2000 did opine 
that the right ear hearing loss was likely to be secondary to 
prior ear infections, which he may or may not have noticed 
during his military service.  The examiner also pointed out, 
however, that the veteran did not report any right ear 
surgery or ear infections in that ear.  Moreover, the 
examiner noted that there was also evidence of hearing loss 
related to normal aging in both ears.  

In summary, although the Board is cognizant of the veteran's 
assertion that his claimed right ear hearing loss disorder 
was incurred in or was aggravated by service, no competent 
evidence has been presented to support these lay assertions.  
The medical evidence that is of record does not show the 
presence of a right ear hearing loss in service or until many 
years later. 

Moreover, despite many requests by the RO, the veteran has 
not submitted any treatment records whatsoever that would 
present a basis for relating the claimed right ear hearing 
loss to disease or injury in service.  Absent competent 
evidence showing that he has current right ear hearing loss 
disability due to service, service connection must be denied.  

Accordingly, the Board concludes that service connection for 
a claimed right ear hearing loss is not warranted.  38 
U.S.C.A. § 1110 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 
3.304 3.385 (2002).  

Finally, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA) of 2000, which has 
since been codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West Supp. 2001).  

Among other things, this law eliminated the concept of a 
well-grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and superseded the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107.  

The regulations implementing the VCAA are now published at 66 
Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (which have 
since been codified at 38 C.F.R. § § 3.102, 3.156(a), 3.159 
and 3.326).  Except as specifically noted, the new 
regulations are effective November 9, 2000.

The Board finds that VA's duties pursuant to VCAA have, 
essentially, been fulfilled.  First, VA has a duty to notify 
the appellant of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 
5103.  

The record shows that the appellant was notified of the RO's 
decision.  The RO's decision, Statement of the Case, 
Supplemental Statement of the Case and letters, as well as 
the Board's remand, informed the appellant of the evidence 
needed to support his claim.  VA has met its duty to inform 
the appellant.  The Board concludes that the discussions in 
the RO's decision, Statement of the Case and Supplemental 
Statement of the Case as well as the Board's remand informed 
the appellant of the information and evidence needed to 
substantiate his claim and complied with VA's notification 
requirements.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  The appellant has not referenced any unobtained, 
obtainable, evidence that might aid his claim.  

Although VA has a duty to assist the appellant in the 
development of his claim, that duty is not "a one-way 
street."  If a claimant wishes help, he cannot passively 
wait for it.  See Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  In this case, the Board finds that VA has done 
everything reasonably possible to assist the appellant.  He 
was advised of the evidence necessary to substantiate his 
claim.  

In this regard, the Board notes that, by virtue of a March 
2001 letter issued during the pendency of the appeal, the 
veteran and his representative have been advised of the law 
and regulations governing his claim, and have been given 
notice of the information, medical evidence, and/or lay 
evidence necessary to substantiate the claim.

The RO has made reasonable efforts to obtain relevant records 
adequately identified by the veteran; in fact, it appears 
that all evidence identified by the veteran has been obtained 
and associated with the claims folder.  Furthermore, the 
veteran underwent a VA examination in conjunction with this 
appeal in April 2002.  Hence, the claim is ready to be 
considered on the merits.

Hence, a remand for the RO to address the VCAA again would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).  

VA has satisfied its duties to notify and to assist the 
appellant in this case.  Further development and further 
expending of VA's resources is not warranted.  It has not 
been indicated that there are any additional records to 
obtain.  As such, further more specific notice as to which 
party should get what evidence, is not indicated.




ORDER

Service connection for a claimed right ear hearing loss is 
denied.  


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

